40 F.3d 1246
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.CLIFFORD BRADEN DODD, Defendant-Appellant (Three Cases)
Nos. 94-30182 to 94-30184.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 21, 1994.

Before:  WALLACE, Chief Judge, GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Clifford Braden Dodd appeals his sentence under the Sentencing Guidelines for his guilty pleas conviction to three counts of bank robbery in violation of 18 U.S.C. Sec. 2113(a).  Dodd contends that his due process rights were violated when the probation officer made recommendations in the presentence report concerning potential bases for departure, allegedly in violation of Fed.R.Crim.P. 32(c)(2)(B).  We agree with Dodd that our recent opinion in  United States v. Sifuentez, 30 F.3d 1047 (9th Cir.1994), controls this case.  As a general rule, one three-judge panel of this court cannot overrule the decision of a prior panel.   United States v. Gay, 967 F.2d 322, 327 (9th Cir.), cert. denied, 113 S.Ct. 359 (1992).  Accordingly, the district court's decision is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3